Title: Thomas Jefferson to William Chamberlayne, 11 December 1810
From: Jefferson, Thomas
To: Chamberlayne, William


          
            Sir
            Monticello Dec. 11. 1810.
          
            The preceding is a copy of a letter I wrote & sent you at it’s date, addressed to you near N. Kent C.H. as this will be. by a letter mr Randolph has just recieved from you, as well as from my not having recieved any answer, we both conclude that you have not recieved my letter altho’ sent by post. I therefore send this duplicate, adding to the information therein given that the man never got to work till the beginning of November, and still can only do such work as the tenderness of his feet will admit. one of his great toes was obliged to be amputated. in the hope of hearing from you on this subject I repeat the assurances of my high respect.
          
            Th:
            Jefferson
        